Citation Nr: 0201801	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of the 
initial noncompensable rating (zero percent disabling) for an 
ostectomy of the left fifth metatarsal, from an initial grant 
of service connection.

2. Entitlement to a disability rating in excess of the 
initial noncompensable rating (zero percent disabling) of a 
fracture to the right distal fibula, from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which service connection was 
granted for the ostectomy of the left fifth metatarsal and 
for a fracture to the right distal fibula.  Both disabilities 
were rated as noncompensable (zero percent disabling).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected ostectomy of the left 
fifth metatarsal has been manifested since August 1998 by 
pain and tenderness of the metatarsal, or metatarsalgia, for 
which the veteran has been prescribed a continuing course of 
pain medication.

3.  No residuals relating to the veteran's service-connected 
fracture to the right distal fibula are shown by the medical 
evidence.  The medical evidence does not indicate that 
veteran exhibits any nonunion of the fibula or malunion of 
the fibula with any knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no greater 
than 10 percent, for the service-connected ostectomy of the 
left fifth metatarsal have been met since August 1998.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2001).

2.  The criteria for a compensable rating for the fracture to 
the right distal fibula have not been met at any time.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The VA has a duty to assist in the development of facts 
relating to this claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  The veteran was 
notified of the requirements of the VCAA by letter from the 
RO dated in October 2001.  In this case, the VA's duties have 
been fulfilled.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).  The veteran was 
notified that the evidence did not show that either his 
fracture to the right distal fibula or his ostectomy of the 
left fifth metatarsal warranted an increased rating.  The 
discussion in the September 2000 statement of the case 
informed the veteran of the evidence needed to substantiate 
his claims and of the pertinent regulations and laws.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed for either claim.  
Pertaining to his ostectomy of the left fifth metatarsal 
claim, the veteran was notified of the evidence needed to 
substantiate an increased rating under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5015, in the discussion of the September 1999 
statement of the case. Therefore, it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record for an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  See Bernard v. Brown, 4 Vet. App. 384.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)).  The 
evidence of record includes the veteran's service medical 
records, VA examination and treatment reports, and letters in 
support of veteran's claim from friends and family.  
Specifically, the veteran was afforded an appropriate VA 
examination in April 1999 in regards to his ostectomy of the 
left fifth metatarsal and his fracture to his right distal 
fibula, with follow-up treatments reported through October 
2000.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

II.  Increased Rating for the Ostectomy of the Left Fifth 
Metatarsal

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (2001).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  When evaluating an increased rating claim from 
an initial rating, the Board may assign staged ratings if 
appropriate.  Fenderson v. West, 12 Vet. App. 119.

As per Fenderson v. West, separate ratings can be assigned 
for separate periods of time, known as staged ratings, based 
on the facts found at the time of an initial rating.  12 Vet. 
App. 119, 126.  In this case, the symptoms for metatarsalgia 
have been manifested since the date of the original claim.  
As such, a staged rating is not appropriate, as the maximum 
rating has been granted, dating back to the original claim.
 
The Board has reviewed all the evidence of record.  The 
evidence demonstrates that a compensable rating for the 
veteran's service-connected ostectomy of the left fifth 
metatarsal is appropriate from the date of the original 
claim, pursuant to Diagnostic Code 5279.  The veteran was 
diagnosed with metatarsalgia, or pain and tenderness of the 
metatarsal, in his service-connected left foot in January 
1999.  In his April 1999 examination, the veteran complained 
of pain over the dorsum of the left fifth metatarsal and mild 
pain while walking and sitting.  The medical evidence further 
shows that the he was prescribed a course of medication for 
the pain in his left fifth metatarsal.  In the March 2000 
progress note, the evidence reflects that the veteran should 
continue taking acetaminophen for his pain.  In the May 2000 
progress note, propoxyphene is listed as a medication 
prescribed for pain to the veteran.  The medical evidence 
reveals that he again complained of foot pain in the October 
2000 progress note.  Letters from two acquaintances and his 
brother were submitted in January 2001 in support of the 
veteran's claim.  As indicated by the above evidence, 
metatarsalgia has been manifested since the veteran's claim.  
Therefore, the veteran is assigned a 10 percent rating, 
effective August 4, 1998, the date the veteran submitted his 
claim.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The Board notes that the RO, in the language used in the 
discussion of the January 1999 rating decision and explicitly 
in the September 2000 statement of the case, evaluated the 
ostectomy of the left fifth metatarsal claim under Diagnostic 
Code 5015.  Diagnostic Code 5015 is based on painful or 
limited motion of a major joint or group of minor joints.  
The Board has evaluated the ostectomy of the left fifth 
metatarsal as analogous to Diagnostic Code 5279 pursuant to 
38 C.F.R. § 4.20 (2001).  Diagnostic Code 5279 is the 
appropriate diagnostic code because it most closely reflects 
the manifested symptoms in regards to the veteran's left 
fifth metatarsal claim.

After determining that a 10 percent rating is indicated, the 
Board must now ascertain whether a rating greater than 10 
percent can be assigned.  This question must be answered in 
the negative.  The 10 percent rating awarded in this case is 
the maximum rating that can be assigned under Diagnostic Code 
5279.  Other diagnostic criteria for disabilities to the 
metatarsal allow for the assignment of higher disability 
ratings.  Diagnostic Code 5283 allows for a higher disability 
rating than 10 percent when there is moderately severe or 
severe malunion or nonunion of the metatarsal bones.  
However, the veteran's medical evidence does not reflect any 
malunion or nonunion of the fifth metatarsal.  Diagnostic 
Code 5284 was also considered, but a disability rating higher 
than 10 percent requires moderately severe to severe foot 
injuries.  The medical evidence does not show the veteran's 
left fifth metatarsal injury has risen to the level of 
moderately severe or severe.  Rather, the medical evidence 
shows the veteran has pain and tenderness of the left fifth 
metatarsal that has been treated with a course of pain 
medication.  Finally, a disability rating of 40 percent may 
be granted with actual loss of use of the foot but the 
medical evidence reflects that the veteran has use of his 
left foot.  Accordingly, a disability rating greater than 10 
percent may not be granted.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As stated above, the medical 
record shows veteran has pain and tenderness over the fifth 
metatarsal of his left foot which was diagnosed as 
metatarsalgia in March 1999.  Metatarsalgia is defined as 
pain and tenderness in the metatarsal region.  Dorland's 
Medical Dictionary (27th ed. 1988).  As such, the 10 percent 
rating granted under Diagnostic Code 5279 already 
contemplates the pain and tenderness manifested by the 
veteran's left fifth metatarsal.  Additionally, the veteran 
complained of mild pain while walking and sitting in his 
April 1999 examination while the October 2000 progress note 
reports he "can walk unlimited now."  An increased rating 
under 38 C.F.R. § 4.45 is not warranted as the veteran's pain 
while walking and sitting was mild in April 1999 and was not 
present in the October 2000.  As the evidence does not show 
functional loss due to pain beyond that already incorporated 
into Diagnostic Code 5279, interference with standing, 
incoordination, or excess fatigability, the Board finds the 
veteran is not entitled to an increased rating based on 
38 C.F.R. § 4.40 and § 4.45.

III.  Increased Rating for the Fracture to the Right Distal 
Fibula

In the present case, the veteran also appeals a 
noncompensable rating (zero percent disabling) for the 
fracture to the right distal fibula granted at time of 
service connection.  The veteran's service medical records 
show that he fractured his right distal fibula in 1960.  Upon 
evaluating his increased rating claim, the Board finds that 
the evidence does not support an award of an increased rating 
at any time since the grant of service connection, and a 
noncompensable rating should continue.

The Board has considered the application of Diagnostic Code 
5262, which shows that when the disorder to the tibia and 
fibula results in a malunion with slight knee or ankle 
disability, the rating is ten percent; when the malunion is 
with moderate knee or ankle disability, the rating is 20 
percent; when the malunion is with marked knee or ankle 
disability, the rating is 30 percent; and when the disorder 
results in a nonunion, with loose motion, requiring a brace, 
the rating is 40 percent.  38 C.F.R. § 4.71a (2001).  The 
April 1999 VA examination report does not show the presence 
of any malunion resulting in any right knee or right ankle 
disability, nor does the examination note the necessity of a 
brace.  In fact, the medical record of his April 1999 VA 
examination states that the veteran's "plantar flexion is 
excellent at 65 degrees," he had no pain after flexing and 
extending the right foot, and that there was no 
incoordination or apparent weakness.  The medical evidence 
does not show the veteran complained of any right knee pain 
in his January 1999 or March 1999 VA outpatient treatment 
records, in his April 1999 VA medical examination, nor in the 
March 2000 or October 2000 progress notes.  As the medical 
evidence does not show the veteran has even a slight right 
knee or right ankle disability due to malunion, the Board 
finds that a rating higher than the present noncompensable 
rating (zero percent disabling) is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for an 
increased rating for the fracture to the right distal fibula.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As stated above, the medical 
record shows the veteran had no pain after flexing and 
extending the right foot, and that there was no 
incoordination or apparent weakness during his April 1999 VA 
medical examination.  The April 1999 examination report also 
states, "The veteran was able to walk on his toes and on his 
heels, and was able to squat."  As the evidence does not show 
functional loss due to pain, interference with standing, 
incoordination, or excess fatigability, the Board finds the 
veteran is not entitled to an increased rating based on 
38 C.F.R. § 4.40 and § 4.45.

IV.  Conclusion

In sum, the Board finds that the evidence shows the veteran 
is entitled to a 10 percent rating for his service-connected 
ostectomy of the left fifth metatarsal due to the diagnosed 
metatarsalgia and prescribed course of pain medications.  The 
Board also finds that the lack of evidence showing the 
veteran exhibits any functional loss and pain, malunion with 
even a slight knee or ankle disability, or nonunion resulting 
in the use of a brace in connection with the fracture to his 
right distal fibula warrants the noncompensable rating (zero 
percent disabling) to continue.

ORDER

A ten percent, but no greater than 10 percent, rating for the 
service-connected ostectomy of the left fifth metatarsal is 
granted, subject to the laws and regulations controlling 
disbursement of VA monetary benefits.

An increased rating for the service-connected fracture to the 
right distal fibula, currently rated as noncompensable (zero 
percent disabling), is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

